IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TYRONE FIRE PATROL COMPANY, NO.         : No. 200 WAL 2014
1, A PENNSYLVANIA CORPORATION,          :
AND RALPH STIMER, EUGENE                :
ZIMMERMAN, AND THOMAS FETTERS,          : Petition for Allowance of Appeal from the
ALL ADULT INDIVIDUALS,                  : Order of the Commonwealth Court
                                        :
                  Petitioners           :
                                        :
                                        :
           v.                           :
                                        :
                                        :
TYRONE BOROUGH, A HOME RULE             :
MUNICIPALITY,                           :
                                        :
                  Respondent            :


                                     ORDER


PER CURIAM

     AND NOW, this 8th day of October, 2014, the Petition for Allowance of Appeal is

DENIED.